Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: Chan Kwak et al (U. S. Patent Application: 2014/0106259) teaches a method of impregnating a porous structure with precursor solution, and heating [0059, 0064], but does not teach heating in humid atmosphere.  Shin et al (Korean Patent: 10-1189680) teaches depositing by electrostatic spraying a composition (slurry) on a porous structure, following by sintering [page 8, paragraph 3-4, and 12], but does not teach heating in humid atmosphere. Pillar et al (U. S. patent Application: 2004/0043051) teaches relative humidity affects sintering behavior of polyphosphate and affect the crystallization temperature due to hydrolysis results in easier chain mobility facilitating transport mechanisms responsible for sinter neck formation and growth. [0061, 0065, 0070], however it cannot fairly combine with previous references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712